— Appeal unanimously dismissed without costs. Memorandum: By accepting the sanctions imposed in the court’s conditional order, defendant forfeited his right to appeal (see, Gohery v Spartan Concrete Corp., 85 AD2d 678, affd 56 NY2d 785; James v Powell, 24 AD2d 428; Wesson v Dullzell, 15 AD2d 744; 10 Carmody-Wait 2d, NY Prac §§ 70:84, 70:87; see also, Dolin v Passero-Scardetta Assocs., 110 AD2d 1051). This Court can entertain an appeal only from an aggrieved party (CPLR 5511). The statement in the order on appeal that, in the event it is reversed on appeal, defendant’s attorneys shall refund the sanctions to plaintiff’s attorneys, cannot change this result. (Appeal from Order of Supreme Court, Livingston County, Houston, J. — Dismiss Complaint.) Present — Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.